DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Status of the Claims
Claims 1-2, 4-5, 9-13, 15-19 and 21 are currently pending. Claims 3, 6-8, 14 and 20 have been canceled. Claims 1-2, 10-11 and 16 have been amended. Claims 1-2, 4-5, 9-13, 15-19 and 21 have been examined. 

Withdrawn Claim Objections
These Objections have been withdrawn in view of the corrected dependency of claims 12-15 and 17-21.
Withdrawn Claim Rejections - 35 USC § 112
Claims 8, 14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. Claims 8, 14 and 20 have been cancelled. Therefore this rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the coated portion of the test zone is in a form of a predetermined shape. Claim 13 is dependent on claim 10. Since claim 10 mentions “…a plurality of allergen panels each coated …”, it is a unclear if the whole test zone that was coated has a predetermined shape, or one of the plurality of panels has a predetermined shape.  For the purpose of compact prosecution the examiner is interpreting the claim as “one of the plurality of panels has a predetermined shape”. Clarification is required.
Claim 18 recites “the noble metal comprises latex beads”. It is unclear how the noble metal could comprise latex beads since noble metal and latex are two totally different materials. The specification does not disclose “the noble metal comprises latex beads”. For the purpose of compact prosecution the examiner is interpreting the claim language “the noble metal comprises latex beads” as “anti-human IgE conjugated with a latex beads”. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-13 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US6528325B2) in view of Calenoff et al. (US5567594A), as evidenced by Berlina et al. (Quantum-dot-based immunochromatographic assay for total IgE in human serum. PLoS One. 2013;8(10):e77485).
Hubscher teaches throughout the publication a method using lateral flow assay device for the detection of allergen-specific IgE antibodies in human serum. Test sample reacts with gold labeled anti-IgE antibody. The resulting complex travels across the membrane where immobilized allergens capture the allergen specific IgE complex. Colored lines are formed int the test areas to indicate the presence of allergen-specific IgE antibodies (Abstract). 
Specifically, regarding claims 1, 10 and 16, Hubscher teaches a method comprising:
receiving a sample containing human IgE antibodies in a detecting apparatus (Fig. 4, Col. 4, lns. 54-56: sample site 12 to which the sample is to be applied; Col. 8, lns. 61-62: the sample containing IgE antibody; Col. 8, lns. 29-31: detection of allergen specific IgE antibodies in human), the detecting apparatus including a plurality of immunoassay test strip (Fig. 2, Col. 8, lns. 39-40: apparatus includes multiple strips next to each other) each including a conjugate pad (Fig. 3-4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a absorbent pad 16) and a nitrocellulose membrane strip including a test zone and a control zone (Fig. 4, Col. 4, lns. 49-50: on top of the membrane support 10 is a testing layer 11, preferably made out of nitrocellulose; Fig. 1-2, Col. 7, lns. 12-13 and 16: further down the length of the test strip are four binding sites, binding site 22 is for a control); 
5migrating the sample along a conjugate pad (Col. 7, lns. 42-48: after the sample has been placed at the sample opening 8, the sample migrates to the site of the gold sol labeled analytes pad 16), the conjugate pad containing anti- IgE conjugated with a detecting molecule such as a noble metal prior to receiving the sample and detecting the human IgE antibodies (Col. 3, lns. 44-48: saturated anti-IgE antibodies coated to colored solid phase particles at high concentration are reacted with a controlled amount of serum to allow for the near complete complexing of elevated levels of human IgE; Fig. 4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a rectangular or square absorbent pad 16); 
complexing the human IgE antibodies in the sample with the anti IgE conjugated with the detecting molecule within the conjugate pad as the sample migrates along the 10conjugate pad to create an immune complex (Col. 7, lns. 42-48: analytes specific for the gold sol conjugate will attach and bind, thus forming gold sol labeled complexes); 
capturing the immune complex with an antigen coated on the nitrocellulose membrane strip (Fig. 4, Col. 7, lns. 47-52: the gold sol complex continues to migrate along the length of the lateral flow strip, reactive complexes are specifically captured by analyte coated on the test strip 7. Migration continues and complexes are captured on the control line of the test strip 7), wherein the test zone includes a plurality of allergen panels coated with the antigen cognate to a specific IgE of interest (Fig. 2, Col. 8, lns. 29-38: this lateral flow assay can be used for the visual detection of allergen specific IgE antibodies in human serum; at the allergen site, there are a plurality of immobilized allergens 24), wherein the antigen is associated with a different type of allergen (Col. 8, lns. 39-51: each strip can contain one or more specific allergen lines, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.).
15generating a color response responsive to the immune complex captured by the antigen on the portion of the test zone (Col. 8, lns. 60-63: assuming there is a reaction between the complexes of gold labeled anti IgE antibody and the sample containing IgE antibody and the allergens, a red line will appear at the site of the allergen when there is a positive response).
Regarding the limitation “the conjugate pad containing anti-human IgE, Hubscher teaches using anti-IgE antibody to detect human IgE in the in human serum (Abstract, Col. 3, lns. 41-47), therefore, the anti-IgE antibody taught by Hubscher is an anti-human IgE antibody in order to detect human IgE in human serum. In addition, it is well known in the art to use an anti-human IgE antibody to detect human IgE as evidenced by Berlina. For example, Berlina teaches an immunochromatographic test using QDs as a label for the determination of total IgE in human serum (Page 2, left hand column, 1st paragraph). In detail, Berlina teaches the conjugation of anti-human IgE antibodies with Quantum Dots (anti-IgE-QD) (Page 2, right hand column, section 3).  Berlina also teaches that antibody-conjugated QDs were applied to a fiberglass membrane as a conjugation pad in a test strip (Page 3 bridging to Page 4, Section 4: Preparation of Test Strips for the Determination of Total IgE in Human Serum). 
Hubscher does not specifically  teach the relevant antigen being purified.
Calenoff teaches a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the IgE antigens in the test strips of Hubscher, to use purified IgE antigens, as taught by Calenoff, in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
One having ordinary skill in the art would have had a reasonable expectation of success in combining Hubscher and Calenoff which are similarly drawn to IgE antigens.

Regarding claims 2 and 11, Hubscher in view of Calenoff teaches the method further comprising: if no immune complex is present, binding the anti-human IgE conjugated with the detecting molecule; and generating a second color response within the control zone responsive to the binding (Hubscher, Col. 7, lns. 24-28: at the control site there is immobilized a protein or substance containing sulfur residues that readily react with any colloidal gold compound. It can also be an antibody reactive with the proteins coated on the gold or microparticles surface).
Regarding claims 4, 12 and 17, Hubscher in view of Calenoff teaches the detecting molecule comprises colloid gold (Hubscher, Fig. 3-4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a absorbent pad 16).
Regarding claims 5, 13 and 19, Hubscher in view of Calenoff teaches coated portion of the test zone is in a form of a predetermined shape (Hubscher, Fig. 2: visual indication is in a line/rectangular shape).
Regarding claim 18, Hubscher in view of Calenoff teaches the method wherein anti-human IgE conjugated with latex beads (Hubscher, Col. 5, lns. 31-33: the analyte does not necessarily have to be attached to a metal sol particle, but may instead be attached to dyed or fluorescent labeled microparticles such as latex).

Claims 9, 25 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US6528325B2) in view of Calenoff et al. (US 5,567,594) as evidenced by Berlina, as applied to claims 1, 10 and 16 above, further in view of Abdel (US20100317033A1), as evidenced by van Zelm et al. (US20140315749A1).
Regarding claims 9, 15 and 21, Hubscher in view of Calenoff teaches the method as applied to claims 1, 10 and 16 above.
Hubscher in view of Calenoff does not specifically teach the method wherein the purified antigen comprises a humanized antibody. 
Abdel teaches methods and materials related to detecting allergens (e.g., food allergens) and/or specific antibodies in individualized consumers that are specific to an allergen (Abstract). 
Specifically, Abdel teaches that an anti-IgE antibody (e.g., omalizumab) can be immobilized to a test strip for capturing the IgE in the sample (Par. 26). It is well known in the art that omalizumab is a humanized antibody that selectively binds to human IgE as evidenced by van Zelm (van Zelm, Par. 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hubscher in view of Calenoff, to use a humanized antibody such as omalizumab as capturing antigen as taught by Abdel, because humanized antibody such as omalizumab is known in the art  as indicated by Abdel and Hubscher in view of Calenoff is generic with respect to the type of purified antigen that can be incorporated into the lateral flow device and one would be motivated to use the appropriate humanized antibody for capturing the Human IgE in the sample.
One of skill in the art would have a reasonable expectation of success in combining Hubscher in view of Calenoff with Abdel because both are directed to a method of using antigen to capture human IgE in a sample.

Response to Arguments
Applicant’s amendment and arguments filed on 07/29/2022 with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered. 
Applicant argued that cited references fail to disclose the amended claim 1 limitation “the sample migrates along a conjugate pad that contains anti-human IgE conjugated with a detecting molecule prior to the receipt and detection of the human IgE antibodies”.
Applicant’s arguments are found persuasive, therefore, 103 rejections to claims 1, 10 and 16 based on Hubscher ‘374 (US 2006/0166374) in view of O’Farrell et al. (US20120184462) and Abdel (US 2010/0317033) have been withdrawn. 
However, new ground of rejections based on Hubscher (US6528325B2) in view of Calenoff as evidenced by Berlina are applied to the newly amended claims 1, 10 and 16 as outlined in detail in the 103 rejections above, which will not be repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayuso et al. (US20120219545A1) teaches using humanized antibody in the lateral flow device for detecting allergic reaction (Par. 49-52).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641